USCA11 Case: 20-13396    Date Filed: 06/29/2021   Page: 1 of 3



                                                    [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-13396
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:14-cr-00228-BJD-JRK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

CHRISTOPHER SHAWN WARNOCK,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (June 29, 2021)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
             USCA11 Case: 20-13396           Date Filed: 06/29/2021      Page: 2 of 3



       Christopher Warnock, proceeding pro se, appeals the district court’s denial

of his motion for compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A), as

amended by § 603(b) of the First Step Act of 2018.1 He argues that the district

court abused its discretion in not appointing him counsel because, without counsel,

he was unable to obtain his medical records and show extraordinary and

compelling circumstances warranting release.

       We review de novo jurisdictional issues, which we must raise sua sponte.

United States v. Lopez, 562 F.3d 1309, 1311 (11th Cir. 2009). We retain

jurisdiction to hear only live cases and controversies under Article III of the U.S.

Constitution. United States v. Al-Arian, 514 F.3d 1184, 1189 (11th Cir. 2008). A

dispute is moot, and ceases to be a case or controversy, when we can no longer

provide meaningful relief to the claimant. Id. Completion of a prison term moots

a challenge to the term of confinement. United States v. Farmer, 923 F.2d 1557,

1568 (11th Cir. 1991).

       In this appeal, we are compelled to dismiss Warnock’s appeal for lack of

jurisdiction. Warnock has been released from the term of imprisonment from

which he sought compassionate release,2 a fact that has now been confirmed by the




       1
           Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (“First Step Act”).
       2
         According to the Bureau of Prisons Inmate Locator page, Warnock was released on
May 7, 2021. https://www.bop.gov/inmateloc/
                                                 2
          USCA11 Case: 20-13396      Date Filed: 06/29/2021   Page: 3 of 3



United States. This means that the instant appeal no longer presents a live case and

controversy over which we retain jurisdiction, and is, therefore, moot. See Al-

Arian, 514 F.3d at 1189; Farmer, 923 F.2d at 1568. Accordingly, we DISMISS the

appeal for lack of jurisdiction.




                                         3